DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiberger (US 2013/0092708 A1).
Re: Claim 1, Geiberger discloses the claimed invention including a dispenser unit comprising a bottle suitable for containing a liquid product, said bottle having a recessed seat (8) that is open on the bottom and extends in longitudinal direction (Depicted in Fig. 3); a dispenser (40) applied on the bottle to dispense the liquid product (Fig. 1 & 5); and a fixing system (1, 32) suitable for fixing the bottle to a wall; wherein said fixing system comprises: a first plate (2) suitable for being fixed to the wall; a second plate (32) suitable for being fixed to the bottle in the recessed seat of the bottle and coupled with the first plate (Fig. 3, Para. 29, l; and a key (18) suitable for uncoupling the first plate from the second plate (Depicted in Fig. 4).
Re: Claim 2, Geiberger discloses the claimed invention including a blocking device (9) applied to the second plate for fixing the second plate to the bottle (Depicted in Figs. 1-3).
Re: Claim 6, Geiberger discloses the claimed invention including the first plate comprises guide tracks (30, 34) that protrude frontally and longitudinally from lateral edges of the first plate; and the second plate 6}-comprises guide tracks (33) that protrude in the back and longitudinally from the second plate, near the lateral edges of the second plate, and are slidingly engaged with guide tracks of the first plate; the guide tracks of the second plate being complementary with the guide tracks of the first plate in such a way that the second plate can slide longitudinally on the first plate preventing a removal of the second plate in a orthogonal or oblique direction relative to the wall (Para. 29, guide tracks of the first plate are received into complementary tracks of the second plate for sliding engagement preventing oblique movement from wall when engaged).
Re: Claim 7, Geiberger discloses the claimed invention including the guide tracks of the first plate and the guide tracks of the second plate have an L-shaped cross-section (Figs. 2-4, depict the tracks including a L shaped cross section when taken from the side).
Re: Claim 8, Geiberger discloses the claimed invention including the first plate comprises a transverse rib (34) that protrudes in the back from the first plate; the second plate comprises at least one longitudinal slot (15) and one longitudinal flexible tab (14) disposed inside the longitudinal slot (Fig. 4, Para. 29, flexible tab in slot), in inclined position relative to the second plate, in such a way to protrude in the back from 
Re: Claim 9, Geiberger discloses the claimed invention including at least two longitudinal ribs (34) that define at least one groove (35) wherein said prong of the key is guided (Depicted in Fig. 4). 
Re: Claim 10, Geiberger discloses the claimed invention including said blocking device (6}-comprises a plate (60) with a lower edge (65) suitable for being stopped against said transverse rib (42) of the first plate in order to prevent an up-down translation of the second plate on the first plate.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen, Hanna, Heyn, Cassia, Buell, Holzner, DeKoning, Wade, Kilic, Rennie, Ophardt, and Perrin are cited disclosing various configurations of mounting container with plates to walls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754